Citation Nr: 9930633	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. Joe Ronaldson, readjustment counselor with 
the Institute For Human Resources.  


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 through June 
1969.  His appeal ensues from a December 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  The claim is well grounded and the VA has fulfilled its 
duty to assist by properly and fully developing all relevant 
evidence necessary for its equitable disposition. 

2.  The evidence of record includes a clear diagnosis of 
PTSD.

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.

4.  There is no credible supporting evidence that the claimed 
stressors actually occurred.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 
C.F.R. §§ 3.102, 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed PTSD after 
experiencing the following Vietnam-related stressors:  (1)  
being on a patrol boat or riverboat that was blown up, 
killing everyone but the veteran, including three of the 
veteran's friends;  (2) being on board a ship and traveling 
to 70 different companies including the Gulf of Tonkin in 
Vietnam;  (3)  helping clean up and placing dead bodies in 
bags after an aircraft with 240 onboard was shot down;  (4)  
seeing a soldier in Hong Kong killed and lying naked and 
seeing another dead soldier with his head cut off;  (5)  
witnessing combat, and (6)  witnessing Americans being killed 
during combat in Vietnam.  Based on the veteran's 
contentions, which are presumed to be credible for the 
purpose of determining well groundedness, and on medical 
evidence of record linking PTSD to the claimed stressors, the 
Board finds the claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisified the VA has fulfilled its duty to assist by 
properly and fully developing all relevant evidence necessary 
for the equitable disposition of the veteran's claim.  

Service connection may be established by affirmatively 
showing inception of a disability in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.03 (1999).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor.  38 C.F.R. § 3.304(f);  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997). 

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
development or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, if the 
evidence demonstrates that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone is not 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the evidence must include evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996) (holding that the veteran's own 
testimony as a matter of law cannot by itself establish the 
existence of a stressor);  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996) (holding that credible supporting evidence of 
the actual existence of a stressor cannot consist solely of a 
noncombat veteran's solitary testimony or an after-the-fact 
medical nexus based on such testimony).  

The medical evidence of record shows that the veteran was 
initially diagnosed with PTSD in April 1991, and he continued 
to seek treatment for PTSD through July 1996.  VA clinical 
records for this time period and a letter from a VA physician 
dated July 1996 show that the veteran was repeatedly 
diagnosed with PTSD based on several reported stressors.  In 
the July 1996 letter, a VA physician indicated that the 
veteran had been followed at the Outpatient Psychiatry Clinic 
at the VA West Side Medical Center for treatment for PTSD.  
The physician noted that the veteran was experiencing a 
number of symptoms related to his combat experience including 
nightmares, dissociative episodes, recurrent intrusive 
memories of his traumatic experience in Vietnam, persistent 
efforts to avoid any reminder of the traumatic events, 
physiological hyperarousal and hypervigilant symptoms.  The 
physician opined that these symptoms were so chronic and 
disabling that they had severely affected the veteran's 
social and industrial functioning.  The physician made this 
assessment based on the veteran's reports of being assigned 
to patrol the Mekong Delta in small boats and specifically, 
on one occasion the veteran's boat was blown up.  
Additionally, the veteran reported witnessing a number of 
sailors die when a plane accidentally dropped a bomb while 
taking off from an aircraft carrier. 

The claims file also reveals that the RO obtained the command 
history of the USS NEW (NEW), the ship to which the veteran 
was assigned.  The history provided by the Environmental 
Support Group (ESG), reveals that the USS NEW came to the 
assistance of three patrol craft that were under heavy 
automatic and semi-automatic fire from enemy shore positions.  
While the ESG was able to confirm that the NEW provided 
gunfire support, the ESG was unable to verify that a river 
patrol boat was destroyed, resulting in the deaths of five 
crew members and the wounding of the veteran. 
 
Also, service personnel records do not reflect that the 
veteran was awarded a Purple Heart, Combat Infantryman Badge 
or other similar citation which could "be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in service stressor."  38 C.F.R. § 3.304(f) 
(1999).  That notwithstanding, credible supporting evidence 
of a stressor need not derive from the service department.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran 
in this case has submitted other evidence in the form of 
medical records and statements from his readjustment 
counselor and friends, to confirm his alleged stressors.  
This evidence is not helpful, however, as it fails to show 
that the veteran's PTSD is the result of an in service 
stressor.  Therefore, based on a review of the entire record, 
the Board concludes that no stressors have been verified by 
service records or other evidence, as required by 38 C.F.R. § 
3.304(f).  

Inasmuch as the record lacks a verified in service stressor, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for 
PTSD.  In making this determination, the Board has not 
applied the doctrine of reasonable doubt, as there is not an 
approximate balance of negative and positive evidence.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to service connection for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

